                 Case 16-40159             Doc 42   Filed 11/08/18 Entered 11/08/18 14:34:08       Desc Main
                                                     Document     Page 1 of 14




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              LACKEY ENTERPRISES LLC D/B/A                    §     Case No. 16-40159
              QUESTCOR                                        §
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Miriam R. Stein, chapter 7 trustee, submits this Final Account, Certification that the
              Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 950.00                              Assets Exempt: 0.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 94,153.23           Claims Discharged
                                                                    Without Payment: 510,949.46

              Total Expenses of Administration: 28,320.62


                      3) Total gross receipts of $ 122,473.85 (see Exhibit 1), minus funds paid to the debtor
              and third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 122,473.85 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 16-40159             Doc 42    Filed 11/08/18 Entered 11/08/18 14:34:08              Desc Main
                                                  Document     Page 2 of 14




                                                  CLAIMS            CLAIMS                    CLAIMS             CLAIMS
                                                SCHEDULED          ASSERTED                  ALLOWED              PAID



SECURED CLAIMS
(from Exhibit 3)                                         $ NA              $ 5,000.00           $ 5,000.00                 $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA              28,320.62             28,320.62              28,320.62

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                    NA                    NA                     NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                           102,520.00             96,117.00                  0.00                   0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                             629,294.38         536,108.49              486,398.49               94,153.23

TOTAL DISBURSEMENTS                               $ 731,814.38       $ 665,546.11             $ 519,719.11        $ 122,473.85


                  4) This case was originally filed under chapter 7 on 12/22/2016 . The case was pending
          for 23 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 11/01/2018                        By:/s/Miriam R. Stein
                                                                                   Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 16-40159             Doc 42   Filed 11/08/18 Entered 11/08/18 14:34:08                       Desc Main
                                                    Document     Page 3 of 14




                                                            EXHIBITS TO
                                                          FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                      $ AMOUNT
                                                                          TRAN. CODE1                                   RECEIVED

    Accounts receivable                                                      1121-000                                          1,409.98

    MB Financial                                                             1129-000                                         58,737.69

One Manuel Tie Horizontal Baler, One Power
Hydro Stretch Wra                                                            1129-000                                          1,000.00

    TD Ameritrade Account                                                    1129-000                                         49,793.95

    Warehouse racking -sold                                                  1129-000                                          7,500.00

    Insurance Premium Refunds                                                1229-000                                          4,010.00

    Postage Refund                                                           1229-000                                             22.23

TOTAL GROSS RECEIPTS                                                                                                      $ 122,473.85
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                      DESCRIPTION                         UNIFORM             $ AMOUNT
                                                                                                   TRAN. CODE              PAID

NA                                                                                                      NA                          NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                      $ NA
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 16-40159             Doc 42        Filed 11/08/18 Entered 11/08/18 14:34:08          Desc Main
                                                       Document     Page 4 of 14




                                                 UNIFORM          CLAIMS
                                                                                  CLAIMS           CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.        SCHEDULED                                           CLAIMS PAID
                                                                                 ASSERTED         ALLOWED
                                                  CODE        (from Form 6D)

             HEYL, ROYSTER,
1            VOELKER & ALLEN, P.C.                4110-000                 NA          5,000.00        5,000.00              0.00

TOTAL SECURED CLAIMS                                                     $ NA        $ 5,000.00       $ 5,000.00           $ 0.00


            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                               CLAIMS            CLAIMS            CLAIMS
               PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                             SCHEDULED          ASSERTED          ALLOWED
                                           CODE

Miriam R. Stein                            2100-000                      NA           9,373.69         9,373.69          9,373.69


Associated Bank                            2600-000                      NA           2,151.62         2,151.62          2,151.62


ZANE L. ZIELINSKI                          3210-000                      NA           6,230.00         6,230.00          6,230.00


ZANE L. ZIELINSKI                          3220-000                      NA              75.30            75.30             75.30


Alan D. Lasko & Associates P. C.           3410-000                      NA         10,434.10        10,434.10          10,434.10


Alan D. Lasko & Associates P. C.           3420-000                      NA              55.91            55.91             55.91

TOTAL CHAPTER 7 ADMIN. FEES                                            $ NA        $ 28,320.62      $ 28,320.62       $ 28,320.62
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                               CLAIMS            CLAIMS            CLAIMS
               PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                             SCHEDULED          ASSERTED          ALLOWED
                                           CODE

NA: NA                                           NA                      NA                NA               NA                NA




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 16-40159             Doc 42       Filed 11/08/18 Entered 11/08/18 14:34:08            Desc Main
                                                     Document     Page 5 of 14




                                         UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                     CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                          CODE

TOTAL PRIOR CHAPTER ADMIN.                                          $ NA                 $ NA            $ NA               $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                               CLAIMS             CLAIMS
                                                UNIFORM
                                                             SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.              CLAIMANT                  TRAN.                                                              CLAIMS PAID
                                                              (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                  6E)              Claim)

7           DOREEN LACKEY                       5300-000            9,600.00            9,000.00             0.00            0.00


6           LARRY LACKEY                        5300-000           92,920.00          87,117.00              0.00            0.00

TOTAL PRIORITY UNSECURED                                        $ 102,520.00        $ 96,117.00          $ 0.00             $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                               CLAIMS             CLAIMS
                                                UNIFORM
                                                             SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.              CLAIMANT                  TRAN.                                                              CLAIMS PAID
                                                              (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                  6F)              Claim)

            Anderson Pest Control                                     115.44                 NA              NA              0.00


            AT&T                                                       43.40                 NA              NA              0.00


            Chase Card Services                                     9,888.18                 NA              NA              0.00


            Constellation                                             851.38                 NA              NA              0.00


            Federal Express                                           273.10                 NA              NA              0.00


            Grainger                                                  394.86                 NA              NA              0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 16-40159             Doc 42       Filed 11/08/18 Entered 11/08/18 14:34:08        Desc Main
                                                     Document     Page 6 of 14




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Nicor Gas                                              128.80                 NA              NA              0.00


            Republic Services - December
            2016                                                    11.08                 NA              NA              0.00


            TYCO Integrated Security                               761.47                 NA              NA              0.00


            Vanguard                                                 0.00                 NA              NA              0.00


            Village of Bedford Park                                  0.00                 NA              NA              0.00


            Wertheimer Box                                       3,331.45                 NA              NA              0.00


            Westrock                                           102,905.04                 NA              NA              0.00


            AMERICAN INFOSOURCE
9           LP AS AGENT FOR                     7100-000              NA               470.62         470.62             91.10


            CORRUGATED SUPPLIES
5           COMPANY LLC                         7100-000       400,000.00         412,300.91      412,300.91         79,810.00


8           E STREET PROPERTIES                 7100-000        87,210.00          49,710.00              0.00            0.00


            HEYL, ROYSTER,
1U          VOELKER & ALLEN, P.C.               7100-000              NA             3,287.50       3,287.50            636.37


            POLYMER PACKAGING,
4           INC.                                7100-000        18,291.56          18,351.70       18,351.70          3,552.38


            RYDER TRUCK RENTAL,
2           INC.                                7100-000         5,088.62          48,073.44       48,073.44          9,305.68




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 16-40159             Doc 42       Filed 11/08/18 Entered 11/08/18 14:34:08          Desc Main
                                                     Document     Page 7 of 14




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            RYDER TRUCK RENTAL,
3           INC.                                7100-000               NA             3,914.32        3,914.32          757.70

TOTAL GENERAL UNSECURED                                       $ 629,294.38       $ 536,108.49     $ 486,398.49      $ 94,153.23
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                       Page:       1
                                         Case 16-40159              Doc 42     Filed 11/08/18 Entered 11/08/18 14:34:08                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   8 of 14AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              16-40159                         DLT            Judge:        Deborah L. Thorne                            Trustee Name:                      Miriam R. Stein
Case Name:            LACKEY ENTERPRISES LLC D/B/A QUESTCOR                                                                      Date Filed (f) or Converted (c):   12/22/2016 (f)
                                                                                                                                 341(a) Meeting Date:               01/25/2017
For Period Ending:    11/01/2018                                                                                                 Claims Bar Date:                   05/11/2017


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. TD Ameritrade Account                                                                43,500.00                 43,500.00                                                  49,793.95                         FA
  2. MB Financial                                                                         59,939.69                 59,939.69                                                  58,737.69                         FA
  3. Accounts receivable                                                                  10,374.67                 10,374.67                                                   1,409.98                         FA
  4. NEC Telephone System, Server and Server Rack. Located at                                950.00                    950.00                                                        0.00                        FA
     JDM
  5. One Manuel Tie Horizontal Baler, One Power Hydro Stretch                             Unknown                         0.00                                                  1,000.00                         FA
     Wra
  6. Warehouse racking -sold                                                               7,500.00                  7,500.00                                                   7,500.00                         FA
  7. Customer List                                                                             0.00                       0.00                                                       0.00                        FA
  8. Loan to PKGING.com, Inc. Company is no longer operating.                                  0.00                       0.00                                                       0.00                        FA
  9. Insurance Premium Refunds (u)                                                             0.00                       0.00                                                  4,010.00                         FA
 10. Postage Refund (u)                                                                        0.00                       0.00                                                     22.23                         FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $122,264.36              $122,264.36                                                 $122,473.85                       $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                              Page:    2
                                      Case 16-40159             Doc 42        Filed 11/08/18 Entered 11/08/18 14:34:08                            Desc Main
                                                                               Document     Page 9 of 14
5/10/18 - A FINAL REPORT HAS BEEN FILED AND FUNDS HAVE BEEN DISBURSED IN THIS CASE.
                                                                                                                                                                               Exhibit 8
TRUSTEE INVESTIGATING ASSETS OF THE ESTATE AND POTENTIAL PREFERENCE LITIGATION (3/1/17)
Debtor's producing documents supporting rental payments paid to insider landlord. Trustee investigating whether payments made to landlord constitute preferential payments.
Another creditor also conducting 2004 examination.
(6.15.17).
Insiders agreed to subordinate claims. by order dated 10/20/2017
Trustee preparing final tax return, awaiting corp docs from Debtors former accountant 11/15/17
Trustee is preparing final tax return. 12/26/17.
2017 tax return filed on March 8, 2018
2016 tax return filed on March 8, 2018




Initial Projected Date of Final Report (TFR): 05/31/2018          Current Projected Date of Final Report (TFR): 03/18/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                   Page:           1
                                         Case 16-40159                Doc 42 Filed 11/08/18
                                                                                          FORM 2Entered 11/08/18 14:34:08                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  10 of 14 RECORD
                                                                                               DISBURSEMENTS
           Case No: 16-40159                                                                                            Trustee Name: Miriam R. Stein                                               Exhibit 9
      Case Name: LACKEY ENTERPRISES LLC D/B/A QUESTCOR                                                                     Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX8788
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX1041                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/01/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                             4                                                     5                    6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                             ($)
   01/19/17             6         US Lift & Warehouse Equipment, Inc.       Debtor's Sale of Personal                             1129-000                  $7,500.00                                  $7,500.00
                                  2405 Hamilton Road                        Property (Racking)
                                  PO Box 91976                              Debtor liquidated personal
                                  Elk Grove Township, IL 60005              property pre-petition, and had
                                                                            the proceeds of sale turned
                                                                            over to trustee after filing.
   01/19/17             2         Lackey Enterprises, Inc.                  Debtor's Funds on Account                             1129-000                $58,737.69                                 $66,237.69
                                                                            Funds on account at time of
                                                                            filing.
   01/26/17             1         Lackey Enterprises                        Debtor's Funds on Account                             1129-000                $49,793.95                                $116,031.64
                                                                            Check presented by Debtor at
                                                                            341 meeting representing
                                                                            remaining funds on account
                                                                            from Ameritrade account.
   02/07/17                       Associated Bank                           Bank Service Fee under 11                             2600-000                                           $50.05         $115,981.59
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/09/17             3         PRI Group LLC                             Accounts Receivable                                   1121-000                  $1,409.98                               $117,391.57
                                  600 Thomas Drive
                                  Bensenville, IL 60106
   02/22/17             9         Travelers Property Casualty CL Agency     Refund of Insurance Payment                           1229-000                     $645.00                              $118,036.57

   03/06/17            10         Stamps.Com                                postage refund from closed                            1229-000                      $22.23                              $118,058.80
                                  1990 E. Grand Avenue                      account
                                  El Segundo, CA 90245
   03/07/17             5         American Auction Associates, Inc.         Sale of Machinery and                                 1129-000                  $1,000.00                               $119,058.80
                                  508 W. Brittany Drive                     Equipment
                                  Arlington Heights, IL 60004
   03/07/17                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $157.19         $118,901.61
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/23/17             9         AmTrust North America, Inc.               Refund of Insurance Payment                           1229-000                  $3,365.00                               $122,266.61
                                  Premium Refund Account
                                  59 Maiden Lane, 6th Floor
                                  New York, NY 10038
   04/07/17                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $178.04         $122,088.57
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)


                                                                                   Page Subtotals:                                                       $122,473.85                $385.28
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                                  Page:           2
                                         Case 16-40159                Doc 42 Filed 11/08/18
                                                                                          FORM 2Entered 11/08/18 14:34:08                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  11 of 14 RECORD
                                                                                               DISBURSEMENTS
           Case No: 16-40159                                                                                              Trustee Name: Miriam R. Stein                                            Exhibit 9
      Case Name: LACKEY ENTERPRISES LLC D/B/A QUESTCOR                                                                      Bank Name: Associated Bank
                                                                                                                 Account Number/CD#: XXXXXX8788
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX1041                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/01/2018                                                                            Separate Bond (if applicable):


       1                2                                3                                           4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                          ($)
   05/05/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                       $175.66         $121,912.91
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/07/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                       $181.23         $121,731.68
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/10/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                       $175.15         $121,556.53
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/07/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                       $180.75         $121,375.78
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/08/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                       $180.45         $121,195.33
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/06/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                       $174.38         $121,020.95
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/07/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                       $179.92         $120,841.03
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/07/17                       Associated Bank                           Bank Service Fee under 11                               2600-000                                       $173.86         $120,667.17
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/12/17            101        LAW OFFICES OF ZANE L. ZIELINSKI,         Professional Compensation -                                                                         $6,305.30          $114,361.87
                                  P.C.                                      Order dated 12/5/17
                                  6336 NORTH CICERO AVE., SUITE 201
                                  CHICAGO, IL 60646
                                  Zane Zielinski P. C.                                                               ($6,230.00)    3210-000

                                  Zane Zielinski P. C.                                                                 ($75.30)     3220-000

   01/08/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                       $175.17         $114,186.70
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/07/18                       Associated Bank                           Bank Service Fee under 11                               2600-000                                       $169.77         $114,016.93
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)


                                                                                   Page Subtotals:                                                              $0.00           $8,071.64
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                                      Page:           3
                                         Case 16-40159                Doc 42 Filed 11/08/18
                                                                                          FORM 2Entered 11/08/18 14:34:08                                   Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  12 of 14 RECORD
                                                                                               DISBURSEMENTS
           Case No: 16-40159                                                                                                  Trustee Name: Miriam R. Stein                                            Exhibit 9
      Case Name: LACKEY ENTERPRISES LLC D/B/A QUESTCOR                                                                          Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX8788
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX1041                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/01/2018                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                       5                   6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                              Code                                                          ($)
   05/14/18            102        Miriam R. Stein                           Final distribution representing a                           2100-000                                    $9,373.69          $104,643.24
                                  30 South Wacker Drive                     payment of 100.00 % per court
                                  Suite 2600                                order.
                                  Chicago, IL 60606
   05/14/18            103        Alan D. Lasko & Associates P. C.          Distribution                                                                                           $10,490.01           $94,153.23
                                  205 W. Randolph Street, Suite 1150
                                  Chicago, IL 60606
                                  Alan D. Lasko & Associates P. C.          Final distribution representing a           ($10,434.10)    3410-000
                                                                            payment of 100.00 % per court
                                                                            order.
                                  Alan D. Lasko & Associates P. C.          Final distribution representing a               ($55.91)    3420-000
                                                                            payment of 100.00 % per court
                                                                            order.
   05/14/18            104        HEYL, ROYSTER, VOELKER & ALLEN,           Final distribution to claim 1                               7100-000                                       $636.37          $93,516.86
                                  P.C.                                      representing a payment of
                                  33 NORTH DEARBORN STREET, 7TH             19.36 % per court order.
                                  FLOOR
                                  CHICAGO, IL 60602
   05/14/18            105        RYDER TRUCK RENTAL, INC.                  Distribution                                                                                           $10,063.38           $83,453.48
                                  ATTN: JENNIFER MORRIS
                                  6000 WINDWARD PARKWAY
                                  ALPHARETTA, GA 30005
                                  RYDER TRUCK RENTAL, INC.                  Final distribution to claim 2                ($9,305.68)    7100-000
                                                                            representing a payment of
                                                                            19.36 % per court order.
                                  RYDER TRUCK RENTAL, INC.                  Final distribution to claim 3                 ($757.70)     7100-000
                                                                            representing a payment of
                                                                            19.36 % per court order.
   05/14/18            106        POLYMER PACKAGING, INC.                   Final distribution to claim 4                               7100-000                                    $3,552.38           $79,901.10
                                  C/O GREGORY D. SWOPE, ESQ.                representing a payment of
                                  KRUGLIAK, WILKINS, GRIFFITHS &            19.36 % per court order.
                                  DOUGHERTY CO L
                                  P.O. BOX 36963
                                  CANTON, OH 44735-6963




                                                                                    Page Subtotals:                                                                 $0.00          $34,115.83
        UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                                                                    Page:           4
                                         Case 16-40159                Doc 42 Filed 11/08/18
                                                                                          FORM 2Entered 11/08/18 14:34:08                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  13 of 14 RECORD
                                                                                               DISBURSEMENTS
           Case No: 16-40159                                                                                               Trustee Name: Miriam R. Stein                                             Exhibit 9
      Case Name: LACKEY ENTERPRISES LLC D/B/A QUESTCOR                                                                       Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX8788
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX1041                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/01/2018                                                                               Separate Bond (if applicable):


       1                2                             3                                               4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction               Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                            ($)
   05/14/18            107        CORRUGATED SUPPLIES COMPANY               Final distribution to claim 5                           7100-000                                     $79,810.00                 $91.10
                                  LLC                                       representing a payment of
                                  HUCK BOUMA PC                             19.36 % per court order.
                                  1755 S. NAPERVILLE ROAD
                                  SUITE 200
                                  WHEATON, IL 60189
   05/14/18            108        AMERICAN INFOSOURCE LP AS                 Final distribution to claim 9                           7100-000                                          $91.10                 $0.00
                                  AGENT FOR                                 representing a payment of
                                  T MOBILE/T-MOBILE USA INC                 19.36 % per court order.
                                  PO BOX 248848
                                  OKLAHOMA CITY, OK 73124-8848


                                                                                                              COLUMN TOTALS                                $122,473.85          $122,473.85
                                                                                                                    Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                              Subtotal                                     $122,473.85          $122,473.85
                                                                                                                    Less: Payments to Debtors                     $0.00                $0.00
                                                                                                              Net                                          $122,473.85          $122,473.85




                                                                                    Page Subtotals:                                                               $0.00          $79,901.10
        UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                                            Page:     5
                                 Case 16-40159    Doc 42          Filed 11/08/18 Entered 11/08/18 14:34:08          Desc Main
                                                                   Document     Page 14 of 14
                                                                                                                                                             Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET             ACCOUNT
                                                                                                     NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX8788 - Checking                                        $122,473.85            $122,473.85                  $0.00
                                                                                                         $122,473.85            $122,473.85                  $0.00

                                                                                                    (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                            transfers)            to debtors)
                                            Total Allocation Receipts:                      $0.00
                                            Total Net Deposits:                       $122,473.85
                                            Total Gross Receipts:                     $122,473.85




                                                                    Page Subtotals:                                        $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 14)
